Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 19, 2021, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-9, 16-17, 19 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, paragraph 6, the new limitation of “forming a second insulating layer over the lower portion of the sidewall of the first insulating layer,” was not previously described in the over the lower portion of the sidewall of the first insulating layer,” as recited in claim 1.  Where does Applicant have support for this new limitation in the original disclosure?  Claims 3-6, 8-9 and 21-22 depend from 1, and thus are also rejected for the same issues.
In claim 16, paragraph 6, the new limitation of “forming a second insulating layer over the lower portion of the sidewall of the first insulating layer,” was not previously described in the specification.  Figure 19 and paragraph [00038] of the specification discloses that a second insulating layer 103A is deposited over the first insulating layer.  However, the specification does not disclose “forming a second insulating layer over the lower portion of the sidewall of the first insulating layer,” as recited in claim 16.  Where does Applicant have support for this new limitation in the original disclosure?  Claims 17, 19 and 23-24 depend from 16, and thus are also rejected for the same issues.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9, 16-17, 19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 1, paragraph 6, the new limitation of “forming a second insulating layer over the lower portion of the sidewall of the first insulating layer when the upper portion of the sidewall of the semiconductor fin is covered by the mask layer” is unclear because of multiple reasons.  First, the limitation of “the lower portion of the sidewall of the first insulating layer” was not previously described in the claim, and thus, lacks antecedent basis.  What “lower portion of the sidewall of the first insulating layer” is the claim referring to?  Second, the phrase “when the upper portion of the sidewall of the semiconductor fin is covered by the mask layer,” is a conditional statement, and thus, it is unclear if the limitation of “a second insulating layer,” which precedes the conditional statement, is a required feature of the claim.  Thus, the scope of the limitations are unclear, and the metes and bounds of the claim cannot be determined.  Claims 3-6, 8-9 and 21-22 depend from 1, and thus are also rejected for the same issues.
For examination purposes, the limitations in paragraph 6 of claim 1 will be interpreted in the following manner:
-- after doping the semiconductor fin, forming a second insulating layer on the exposed lower portion of the sidewall of the semiconductor fin and over the first insulating layer, while the upper portion of the sidewall of the semiconductor is covered by the mask layer--.

In claim 16, paragraph 6, the new limitation of “forming a second insulating layer over the lower portion of the sidewall of the first insulating layer when the upper portion of the sidewall of the semiconductor fin is covered by the mask layer” is unclear because of multiple 
For examination purposes, the limitations in paragraph 6 of claim 16 will be interpreted in the following manner:
-- after doping the semiconductor fin, forming a second insulating layer on the exposed lower portion of the sidewall of the semiconductor fin and over the first insulating layer, while the upper portion of the sidewall of the semiconductor is covered by the mask layer--.

Response to Arguments
Applicant's arguments filed June 19, 2021, have been considered, but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 





/ABUL KALAM/Primary Examiner, Art Unit 2829